Citation Nr: 0737866	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bipolar disorder, type 2.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) to Muscle Group (MG) XI and fibula, 
right, currently evaluated as 20 percent disabling.

3.  Entitlement to an effective date earlier than August 16, 
2002, for the grant of service connection for bipolar 
disorder, type 2.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to May 
1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which granted service connection 
for bipolar disorder, type 2 (previously adjustment disorder 
with mixed emotional features), evaluated as 30 percent, 
effective August 16, 2002.  The rating decision also denied 
an evaluation in excess 20 percent for GSW, right calf, 
fracture right fibula, MG XI.  

In August 2007, the veteran's representative argued that the 
residuals of the service-connected GSW to Muscle Group (MG) 
XI and fibula, right, includes an entrance scar, exit scar 
and a donor graft site scar and that separate ratings are 
warranted for the scars.  The Board observes that the RO has 
not specifically adjudicated the issue as to whether separate 
ratings are warranted for residual scars from the GSW.  To 
prevent any prejudice from the Board's adjudication of this 
issue in the first instance, the claim is referred to the RO 
for appropriate action.

The issues of entitlement to an initial evaluation in excess 
of 30 percent for bipolar disorder, type 2, and entitlement 
to effective date earlier than August 16, 2002 for the grant 
of service connection for a bipolar disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

The competent medical evidence shows that the veteran's 
residuals of a GSW to the right MG XI and fibula is 
reflective of a severe muscle disability.


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but no 
higher, for residuals of GSW to MG XI and fibula, right, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.56, 4.59, 4.73, Diagnostic Code 5311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the veteran's claim for an increased 
evaluation for veteran's residuals of GSW to MG XI and 
fibula, right, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the AOJ.  A 
notice timing error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on August 23, 2004.  This letter fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a statement of the case dated in February 
2005 and a supplemental statement of the case dated in 
November 2006.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, Dingess notice was provided in March 2006, 
prior to the most recent adjudication of the claim.  
Therefore, the veteran was not prejudiced by the untimely 
notice. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and examination reports, private treatment records 
and records from the Social Security Administration (SSA).  
The appellant was afforded VA medical examinations in 2003 
and 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Residuals of GSW to MG XI and fibula, right

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

A "moderately severe" muscle disability results from a 
through and through or deep penetrating wound by small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints include 
prolonged hospitalization for treatment of the wound, 
consistent complaints of the cardinal symptoms of muscle 
disability, and evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles when compared with the sound side; tests of strength 
and endurance compared to the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56.

A "severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).

Muscle Group XI is comprised of the posterior and lateral 
crural muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of Muscle Group XI is associated 
with propulsion, plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6). Slight injury to these muscles 
warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 
5311.

The veteran's service medical records show that on June 16, 
1985, the veteran sustained a GSW to his right leg.  This 
happened when he was on guard duty.  He had a loaded M16.  He 
stated that when he went to move the M16 from his shoulder it 
discharged and he sustained a gunshot wound to his right leg.  
Examination of the right leg on June 16 revealed a large 
gaping wound along the mid-portion of the posterior calf.  
There was a small exit wound just distal and medial to the 
large gaping wound on the posterior calf.  The veteran was 
noted to have pain with active motion of his ankle.  X-ray 
studies of the right leg demonstrated a comminuted fracture 
of the right fibula with multiple areas of small metallic 
debris throughout the mid third of the right leg posteriorly.  
The impression was an open fracture, right fibular, grade 
III, secondary to GSW from an M16 at close range.  On that 
same day the veteran underwent a debridement of the gunshot 
wound of the right lower leg.  The surgical procedure 
revealed that the gastroc soleus complex was grossly 
interrupted proximal to the Achilles tendon.  He had multiple 
small fracture fragments of the fibula with minimal soft 
tissue attachment.  The fibular fragments with significant 
soft tissue attachment were not debrided.  After the 
debridement, a short leg cast was applied.

Two days after the injury, on June 18,1985, the veteran was 
transferred to another medical facility.  On June 19, 1985, 
the veteran was taken to the operating room where he 
underwent debridement of his right calf wound.  Findings at 
that time revealed minimal necrosis of the gastrocs.  On July 
1, 1985, it was noted that the veteran had a roughly heart 
shaped wound with 70 percent good granulation tissue, no 
necrotic tissue, and the mid-line wound still was about 2 1/2 
inches in depth with an old hematoma which was evacuated.  At 
that point, the veteran underwent split thickness skin grafts 
and was noted to have gastroc soleus contracture and lacked 
5-10 degrees of neutral dorsiflexion.  He was seen in 
consultation with the plastic surgery service and by July 11, 
1985 his wound was felt to be adequately healed to allow a 
split thickness graft which was taken from his thigh and 
placed on his calf.  The veteran was discharged from the 
hospital on August 20, 1985.  His diagnosis was GSW, right 
calf, with right fibular fracture at close range.

VA examination in March 2003 revealed that the veteran had 
associated Achilles tendon damage due to the GSW.  He also 
had adhesions and loss of muscle function.  It was noted 
however, that the veteran was able to move the joints through 
a normal range with sufficient comfort for daily living.  He 
had no disability in the joint function.  The diagnosis was 
self-inflected gunshot wound to the right calf with residual 
loss of motion.  When examined in March 2006, the veteran was 
again noted to have adhesion and Achilles tendon damage.  He 
also had mild loss of strength and loss of sensation with 
reported daily pain.  He had a full range of motion of the 
ankle and foot.  The right calf muscle was 42.5 cm and the 
left was 44 cm.  His joint flexion was retained.  There was 
no decrease in range of motion after repetitive use.  There 
was no loss of range of motion due to pain, weakness, fatigue 
or lack of endurance.  He also had decreased sensation to 
sharp touch in the right lower extremity from the toes to the 
upper calf areas laterally and medially.  The examiner noted 
that the veteran had a history of a well-healed fracture to 
the right fibula.  He had a normal examination that day with 
no evidence of edema of the extremity, no pain with palpation 
or with ambulation.  His gait was antalgic, however, normal 
shoe wear pattern was noted.

The Board finds that the veteran's residuals of a GSW to MG 
XI results in a severe muscle disability.  Therefore, the 
next higher rating of 30 percent is warranted under 
Diagnostic Code 5311.  

The veteran's service-connected muscle injury is found to be 
severe under 38 C.F.R. § 4.56(a).  As noted above, this 
provision provides that an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia the evidence establishes that the 
muscle damage is minimal.  

The evidence clearly shows that the veteran had an open 
comminuted fracture and that he has muscle and tendon damage 
as a result.  While the most recent VA examination tends to 
suggest minimal residuals, the records clearly show that he 
has loss of muscle function, Achilles tendon damage, 
adhesions and pain.  Given the foregoing, and in applying the 
benefit of the doubt doctrine, the evidence shows that the 
veteran's muscle injury is severe as described in 38 C.F.R. 
§ 4.56(a).  Therefore, the next higher rating of 30 percent 
is warranted under Diagnostic Code 5311.  This is the highest 
rating assignable under this code.  

The service-connected injury to MG XI affects the function of 
the ankle.  In order to receive the next higher rating of 40 
percent under Diagnostic Code 5270.  The evidence must show 
that the veteran has ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion to more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  The veteran has a full range of motion 
of the ankle and there is no evidence of any deformity of the 
ankle.  There is no evidence that pain, weakness or 
repetitive use results in any ankylosis of the ankle.  In 
light of the foregoing, the next higher rating of 40 percent 
is not warranted under Diagnostic Code 5270.

In sum, the record demonstrates a severe injury to MG XI.  
Therefore, a higher 30 percent rating is warranted under 
Diagnostic Code 5311.


ORDER

A higher rating of 30 percent for residuals of GSW to MG XI 
and fibula, right, is granted.


REMAND

The veteran's claim for an initial evaluation in excess of 30 
percent for bipolar disorder, type 2, warrants additional 
development.

The report of the most recent VA psychiatric examination, 
conducted in March 2006, provides that the veteran's Global 
Assessment of Functioning score was 45-50.  His current 
symptoms were primarily those of depression, and he also had 
symptoms of mania and suffered from substance abuse.  The 
examiner observed that poly-substance abuse in and of itself 
could result in mood lability.  The examiner noted that it 
was actually difficult to determine if the veteran had 
bipolar disorder, considering his underlying social 
background compounded by his long time history of constant 
drug abuse.  Despite these observations, the examiner failed 
to address with any specificity which of the veteran's 
current psychiatric symptoms were due to bipolar disability 
and which were due to other non-service-connected disorders.  
The examiner failed to address the severity of the veteran's 
service-connected bipolar disorder.  In fact, the examiner's 
sole opinion addresses the etiological relationship between 
the veteran's service-connected bipolar disability and his 
service, even though service connection has already been 
granted and the veteran is seeking an increased evaluation.  

The veteran's representative appears to argue, in essence, 
that there was clear an unmistakable error (CUE) in the April 
2002 decision which determined that new and material evidence 
had not been received to reopen the claim of service 
connection for a bipolar disorder.  The representative noted 
that the October 1992 final RO decision did not deny a claim 
of service connection for a bipolar disorder, but that it 
denied a claim for an adjustment disorder.  The veteran's 
representative cited Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 
1996) for the premise that a new diagnosis presents a new 
claim not a claim to reopen.  He noted that on July 11, 2001, 
the veteran filed a claim of service connection for a bipolar 
disorder.  He argues that it was therefore error for the 
April 2002 rating decision to adjudicate the claim of service 
connection for a bipolar disorder under the criteria for 
reopening final decisions.  The Board notes that there was no 
appeal of the April 2002 rating decision.  Therefore, the 
decision is final and can only be disturbed based on a 
finding of CUE. 

The veteran's representative argues that if the effective 
date for the assignment of the grant of service connection 
for a bipolar disorder could not be assigned from the day 
after the veteran's separation from service than an earlier 
effective date of July 11, 2001 was warranted.  

The raised claim of CUE in the April 2002 rating decision is 
inextricably intertwined with the current issue on appeal 
(entitlement to an earlier effective date for the grant of 
service connection for a bipolar disorder).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

The agency of original jurisdiction should address the 
veteran's raised claim of entitlement to separate ratings for 
scars associated with the service-connected GSW to MG XI.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of bipolar 
disorder, type 2.  The claims file must 
be made available to and reviewed by 
the examiner.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  The examiner 
should identify all of the veteran's 
psychiatric symptoms and distinguish 
the symptoms caused by the veteran's 
service-connected bipolar disorder, 
type 2, from any other, non-service-
connected psychiatric disorders.  The 
severity of the service-connected 
bipolar disorder should be discussed.  
If the examiner finds it impossible to 
provide an opinion without resort to 
pure speculation, the examiner should 
so indicate.  A complete rationale for 
all opinions expressed must be 
provided.

2. Thereafter, readjudicate the 
veteran's claim for an initial 
evaluation in excess of 30 percent for 
bipolar disorder, type 2; adjudicate 
the  claim of CUE in the April 2002 
rating decision which found that new 
and material evidence has not been 
received to reopen the claim of service 
connection for a bipolar disorder; and 
readjudicate the claim for an earlier 
effective date for the grant of service 
connection for a bipolar disorder.  

With respect to the raised CUE claim, 
if the decision is adverse to the 
veteran, he should be given an 
opportunity to submit an appeal.  
Pertaining to the remaining issues, if 
the benefit sought on appeal remains 
denied, provide the veteran with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.

Note:  The agency of original 
jurisdiction should address the veteran's 
raised claim of entitlement to separate 
ratings for scars associated with the 
service-connected GSW to MG XI.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


